Nazario v 222 Broadway, LLC (2017 NY Slip Op 00715)





Nazario v 222 Broadway, LLC


2017 NY Slip Op 00715


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Tom, J.P., Renwick, Moskowitz, Manzanet-Daniels, Feinman, JJ.


15498 105608/11 590740/11 590163/12 590212/12

[*1] Justin Nazario, Plaintiff-Appellant-Respondent,
v222 Broadway, LLC, et al., Defendants-Respondents.
222 Broadway, LLC, et al., Third-Party Plaintiffs-Respondents,
vKnight Electrical Services Corp., Third-Party Defendant-Respondent-Appellant.
Jones Lang LaSalle Americas, Inc., Second Third-Party Plaintiff-Respondent,
vKnight Electrical Services Corp., Second Third-Party Defendant-Respondent-Appellant.
222 Broadway, LLC, Third Third-Party Plaintiff-Respondent,
vKnight Electrical Services Corp., Third Third-Party Defendant-Respondent-Appellant.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about April 7, 2014,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon,
and upon remittur from the Court of Appeals (26 NY3d 1054
[2016]); and upon the stipulation of the parties hereto dated January 10, 2017,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 2, 2017
CLERK